Case 2:17-cv-13875-PDB-EAS ECF No. 97, PageID.2036 Filed 03/08/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 Dominique Slayton
                  Plaintiff,                     Case No. 17-13875
 v.
                                                 Paul D. Borman
 City of River Rouge and Edward Otis             United States District Judge

                    Defendants,                  Elizabeth A. Stafford
 and                                             United States Magistrate Judge

 City of Wyandotte, Benjamin Jones, and
 Gerald Conz,

                    Defendants.


    OPINION AND ORDER DENYING DEFENDANT ERWARD OTIS’
          MOTION FOR RECONSIDERATION (ECF No. 94)


   I.     Introduction
        On January 27, 2021, this Court issued an Opinion and Order granting

summary judgment to the municipal defendants City of River Rouge and City of

Wyandotte, and denying summary judgment to individual Defendants Benjamin

Jones, Gerald Conz, and Edward Otis. (ECF No. 93.) Defendant Edward Otis filed

a timely Motion for Reconsideration on February 10, 2021. (ECF No. 94.) Pursuant

to this Court’s Order (ECF No. 95), Plaintiffs filed a response on February 24, 2021.

(ECF No. 96.) For the reasons that follow, the Court will deny the Defendant’s

present motion for reconsideration.
                                         1
Case 2:17-cv-13875-PDB-EAS ECF No. 97, PageID.2037 Filed 03/08/21 Page 2 of 7




   II.      Standard of Review

   Local Rule 7.1(h)(3) of the Local Rules of the United States District Court for

the Eastern District of Michigan provides:

               Generally, and without restricting the Court's discretion,
               the Court will not grant motions for rehearing or
               reconsideration that merely present the same issues ruled
               upon by the Court, either expressly or by reasonable
               implication. The movant must not only demonstrate a
               palpable defect by which the Court and the parties and
               other persons entitled to be heard on the motion have been
               misled but also show that correcting the defect will result
               in a different disposition of the case.

         “A ‘palpable defect’ is ‘a defect that is obvious, clear, unmistakable, manifest,

or plain.’ ” United States v. Lockett, 328 F. Supp. 2d 682, 684 (E.D. Mich. 2004)

(citing United States v. Cican, 156 F. Supp. 2d 661, 668 (E.D. Mich. 2001)). “[A]

motion for reconsideration is not properly used as a vehicle to re-hash old arguments

or to advance positions that could have been argued earlier but were not.” Smith ex

rel. Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003)

(citing Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th

Cir. 1998)); see also Dietrich v. 2010-1-CRE-MI Retail, LLC, No. 15-CV-13820,

2016 WL 3753560, at *1 (E.D. Mich. 2016).

         A party may also move pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure for reconsideration of a court's prior ruling. Reconsideration is generally

warranted under Rule 59(e) “if there is clear error of law, newly discovered evidence,
                                             2
Case 2:17-cv-13875-PDB-EAS ECF No. 97, PageID.2038 Filed 03/08/21 Page 3 of 7




an intervening change in controlling law, or to prevent manifest injustice.” Gencorp,

Inc. v. American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999) (internal

citations omitted). Similar to the local rule, Rule 59(e) motions “are not intended as

a vehicle to relitigate previously considered issues; should not be utilized to submit

evidence which could have been previously submitted in the exercise of reasonable

diligence; and are not the proper vehicle to attempt to obtain a reversal of a judgment

by offering the same arguments previously presented.” Kenneth Henes Special

Projects Procurement v. Continental Biomass Industries, Inc., 86 F. Supp.2d 721,

726 (E.D. Mich. 2000). A Rule 59(e) motion is “an extraordinary remedy and should

be granted sparingly.” Plaskon Elec. Materials, Inc. v. Allied-Signal, Inc., 904 F.

Supp. 644, 669 (N.D. Ohio 1995).

      While the standard is articulated differently for each type of motion, the Sixth

Circuit and courts in this district have held the standards are effectively the

same. See Henderson v. Walled Lake Consol. Schs., 469 F.3d 479, 496 (6th

Cir.2006); Barry v. Lyon, No. 13-CV-13185, 2015 WL 1322728, at *1 (E.D. Mich.

2015).

   III. Analysis
      In the motion for reconsideration, Defendant argues that this Court’s Opinion

and Order: (1) did not recognize that Slayton failed to plead a “failure to intervene”

theory of liability against Defendant Otis and did not address the absence of that

allegation in its analysis; (2) misapplied Fazica v. Jordan, 926 F.3d 283, 293 (6th
                                          3
Case 2:17-cv-13875-PDB-EAS ECF No. 97, PageID.2039 Filed 03/08/21 Page 4 of 7




Cir. 2019) and related cases because of the Plaintiffs failure to plead Otis’ failure to

intervene; and that (3) the evidence cannot support the conclusion that Otis was part

of the “small team of officers” who allegedly used excessive force.

      Defendant’s arguments concerning the sufficiency of the evidence placing

Otis in a position to actively participate in the excessive force merely re-hash

evidentiary arguments already made before this court, and rejected by the Court, and

the motion will not be granted on those grounds. E.D. Mich. L. R. 7.1(h)(3).

      Defendant challenges this Court’s failure to acknowledge Plaintiff’s lack of

pleading a failure to intervene theory and the effect that has on the application of

Fazica and its progeny. 926 F.3d 283 (6th Cir. 2019). Any failure to recognize that

the Plaintiff’s lack of a failure to intervene theory and the application of Fazica in a

case such as this, however, is not a clear error of law that arises to a “palpable

defect,” because this Court’s denial of summary judgment in favor of Otis does not

rely only on a failure to intervene theory. E.D. Mich. L. R. 7.1(h)(3).

      This Court’s Opinion and Order holds that the Plaintiff presented sufficient

evidence to create a question for the jury whether each of the individual Defendants,

including Otis, committed a constitutional violation by personally participating in

the post-arrest excessive force kicking of the Plaintiff. See Pineda v. Hamilton Cty.,

Ohio, 977 F.3d 483, 493 (6th Cir. 2020) (“Fazica merely relieves the plaintiff of the


                                           4
Case 2:17-cv-13875-PDB-EAS ECF No. 97, PageID.2040 Filed 03/08/21 Page 5 of 7




summary judgment burden to pinpoint which specific officer committed which spe

cific unconstitutional act.”) (emphasis in original).

      In Pineda, only one of the three individual Defendants was alleged to have

used excessive force, and the plaintiff did not plead a failure to intervene against the

other individual defendants. Pineda, 977 F.3d at 493. The court deemed that

Fazica’s rule was inapplicable in that case and applicable only where plaintiff

presents sufficient “evidence that each particular defendant committed a specific

constitutional violation.” Id. (emphasis in original). Unlike in Pineda, where only

one out of three individual defendants were actually accused of a constitutional

violation, in this case, each individual Defendant is alleged to have personally used

excessive force.

      The Plaintiff alleges he was struck several times on different parts of his body,

and confirmed in his testimony that he believes he was struck by multiple officers.

This Court found, taking the evidence in the light most favorable to the nonmoving

party, that evidence placed each of the three officers at the post-handcuffing scene,

including Otis at Plaintiff’s head, and that all three applied excessive force. This is

sufficient to create a question of fact for the jury to decide whether each Officer

personally participated in the excessive force. This issue was considered and

resolved by this Court in its Opinion and Order denying Defendant Otis’ motion for

summary judgment.
                                           5
Case 2:17-cv-13875-PDB-EAS ECF No. 97, PageID.2041 Filed 03/08/21 Page 6 of 7




       Further, after Plaintiff raised arguments under Fazica in his Response to

Defendant Otis’ motion for summary judgment, Defendant failed to argue in his

Reply that Fazica was inapplicable because the Plaintiff did not plead failure to

intervene in his Complaint. Defendant Otis raised this argument for the first time in

his motion for reconsideration. Defendant replied to Plaintiff’s arguments

concerning Fazica and related cases without bringing up the lack of a specific claim

for failure to intervene in Plaintiff’s Complaint. (ECF No. 83 PageID.1844-46).

Indeed, Defendant’s Reply did appear to assume a failure to intervene issue in this

case (ECF No. 83 PageID.1846), stating:


                Unlike, Fazica and Pershell, Otis was not physically
                involved in the arrest of plaintiff and was not in a position
                to observe excessive force or to prevent it from occurring.

       “A party may not utilize a motion for reconsideration ‘to raise legal

argumentation which could have been heard during the pendency of the previous

motion.’ ” DiPonio Constr. Co. v. Int'l Union of Bricklayers, Local 9, 739 F. Supp.

2d 986, 1004 (E.D. Mich. 2010) (quoting Tkach v. Stonepath Logistics Servs., 200

5 WL 1050280, at *5 (E.D. Mich. 2005)); In re Greektown Holdings, LLC, 728 F.3

d 567, 575 (6th Cir. 2013) (“[A]bsent a legitimate excuse, an argument raised for the

first time in a motion for reconsideration at the district court generally will be

forfeited.”).



                                             6
Case 2:17-cv-13875-PDB-EAS ECF No. 97, PageID.2042 Filed 03/08/21 Page 7 of 7




      Plaintiff’s claim against Officer Otis does not rely solely on a failure to

intervene; his testimony places Officer Otis at his head during the post-handcuff

kicking that resulted in a black eye and other facial injuries, while he alleges that the

other two officers were located on each side, where plaintiff also alleges he was

kicked. (ECF No. 82-2 PageIDs.1548, 1580.)

      Accordingly, the Motion for Reconsideration on behalf of Defendant Edward

Otis is DENIED.

SO ORDERED.



Dated: March 8, 2021                                  s/Paul D. Borman
                                                      Paul D. Borman
                                                      United States District Judge




                                           7
